Filed 11/29/22 Laserson v. ADR Services CA2/4
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS

California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.

IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                       DIVISION FOUR



 DIANA G. LASERSON et al.,                                             B316192

           Plaintiffs and Appellants,                                  (Los Angeles County
                                                                       Super. Ct. No.20STCP04091)
           v.

 ADR SERVICES, INC. et al.,

           Defendants and Respondents.



     APPEAL from an order of the Superior Court of
Los Angeles County, James C. Chalfant, Judge. Affirmed.
     Law Offices of Lloyd S. Pantell and Lloyd S. Pantell;
Michael Mendelson for Plaintiffs and Appellants.
     Fitzgerald Kreditor Bolduc Risbrough, Eoin L. Kreditor,
David M. Lawrence for Respondents Ronald Corvino and Summit
View Luxe.
     Freeman Mathis & Gary, Stephen M. Caine, Frances M.
O’Meara for Defendant and Respondent ADR Services.
      Clyde & Co US, Douglas J. Collodel; Charlston, Revich,
Harris & Hoffman, Timothy J. Harris for Respondent Michael
Diliberto.


                          INTRODUCTION
       This case stems from the most recent litigation between
homeowners Diana and Bruce Laserson 1 and developer Ronald L.
Corvino and his company, Summit View Luxe, LLC (collectively,
Corvino). Corvino has an easement on the Lasersons’ property
allowing him to access his adjacent property, where he is building
a residence. Pursuant to a settlement agreement from a previous
litigation, the case was sent to arbitration at ADR Services, Inc.
before arbitrator Michael Diliberto. In the arbitration, the
Lasersons sought an order for interim relief relating to vegetation
planted in the easement. Diliberto denied the Lasersons’ motion
for interim relief, but invited the parties to present additional
evidence on the issue at the arbitration hearing, scheduled for
three weeks later.
       The Lasersons then sought to have Diliberto disqualified
from the arbitration, asserting that he improperly relied on
evidence outside the record in deciding the motion for interim
relief. Diliberto and ADR denied the Lasersons’ requests to
disqualify Diliberto. The Lasersons filed a petition for writ of
mandate in the superior court, seeking to compel Diliberto’s
disqualification. The court denied the petition, finding the
Lasersons have an adequate remedy at law under Code of Civil

1      The petitioners and appellants are Diana G. Laserson and
Bruce Laserson, as individuals and trustees for the Laserson
Family Trust dated February 22, 1994. We refer to them
collectively as “the Lasersons.”



                                2
Procedure section 1286.2, subdivision (a)(6),2 which states that
the arbitration award shall be vacated if an arbitrator is required
to disqualify himself or herself and refuses to do so.
       The Lasersons appealed. We agree with the superior court
that the Lasersons have an adequate remedy at law, and affirm.
        FACTUAL AND PROCEDURAL BACKGROUND
A.     Previous litigation and settlement agreement
       This case is the latest in a longstanding dispute between
homeowners the Lasersons and Corvino, the landowner and
developer of a property adjacent to the Lasersons’. Corvino holds
an easement on the Lasersons’ land for roadway and utility
purposes. In October 2017 the parties reached a settlement
agreement in their second round of litigation, portions of which
addressed vegetation that could be planted and maintained in the
easement area. The settlement agreement stated in relevant
part that “Italian Cypress trees and or podocarpus shrub/hedge
shall be planted in the bottom half of . . . the Planter Area” of the
easement. In another section, the settlement agreement stated,
“Corvino can plant podocarpus hedge/shrub (not podocarpus
trees) in the Planter Area subject to height limitations.” The
Lasersons later tried to invalidate the settlement agreement, but
the superior court found it to be valid and enforceable.
B.     Current litigation
       1.    Complaint and motion to compel arbitration
       The Lasersons sued Corvino and others in May 2019. In
their first amended complaint (the only version of the complaint
in the record on appeal), the Lasersons alleged nine causes of
action including financial elder abuse, breach of the implied

2    All further statutory references are to the Code of Civil
Procedure unless otherwise indicated.



                                  3
covenant of good faith and fair dealing, trespass, conversion, and
private nuisance. They alleged that Corvino, in grading the
roadway easement and installing utility access, completed work
without appropriate permits. They sought damages, termination
of the easement, declaratory relief, and other remedies.
       Corvino moved to compel arbitration and the court granted
the motion, finding the Lasersons’ claims subject to the
arbitration clause in the settlement agreement. Diliberto was
selected as the arbitrator.
       2.    The Lasersons’ motion for interim relief
       The Lasersons filed a motion for interim relief pursuant to
ADR rule 23, which allows an arbitrator to “take whatever
interim measures he or she deems necessary, including injunctive
relief and measures for the protection or conservation of property
and disposition of perishable goods.” They sought an order
compelling Corvino to remove certain podocarpus that had been
planted in the easement. The Lasersons alleged Corvino’s
“actions in planting podocarpus trees on the Lasersons’ property
and along the upper retaining wall at the edge of the boundaries
of the roadway easement violat[ed] L.A. [County] Code §
22.126.040(B)[3] thereby mandating issuance of a ‘tear down’
order to preserve the health and safety of the public.” They
acknowledged the settlement agreement allowed Corvino to plant

3      Although the Lasersons cited the Los Angeles Municipal
Code (LAMC) throughout much of the case, after filing their
opening brief in this court, the Lasersons filed a notice of errata
clarifying that the statutes they rely upon actually are in the Los
Angeles County Code (LACC). As noted below, Diliberto found
that the codes and regulations of the City of Los Angeles, rather
than the county, apply to the property. The Lasersons do not
address this ruling or explain how the LACC is applicable here.



                                 4
podocarpus, but alleged Corvino “surrounded the [Lasersons’]
home with in excess [of] 50 podocarpus trees, some as close as
five (5) feet” from the home. They alleged that because the area
was in a “very high fire hazard severity zone,” the podocarpus
should not be there due to “the highly flammable nature of
podocarpus trees and their proximity to the Lasersons’ home.”
The Lasersons further asserted Corvino failed to obtain approval
for the planting plan from the Los Angeles Department of
Building and Safety or other government agencies.
       Corvino apparently opposed the motion; the opposition is
not included in the record on appeal. Diliberto issued a proposed
order denying the motion without prejudice and asking the
parties for additional information. Diliberto noted that Corvino’s
expert stated that the LACC was not applicable in the area,
which was regulated by the City of Los Angeles rather than Los
Angeles County. Diliberto agreed with Corvino that city codes
and regulations applied, and therefore the Lasersons failed to
meet their burden to prove a tear-down order was warranted.
Diliberto noted some additional questions not addressed by the
parties’ briefing, such as whether the planting plan complied
with applicable city codes, and invited the parties to submit
additional briefing.
       In their additional brief, the Lasersons asserted that both
city and county regulations applied, and the podocarpus violated
both sets of regulations. In his additional brief, Corvino asserted
the various “defensible space” restrictions did not restrict “single
specimens of trees or other vegetation that are well-pruned and
maintained so as to effectively manage fuels.” (Gov. Code,
§ 51182.) Corvino asserted that under this state statute and
similar city codes, the podocarpus complied with all regulations




                                 5
because they were irrigated and well maintained. Diliberto
visited the property to view the easement and plantings.
        Diliberto asked the parties to address whether the
podocarpus constituted trees or shrubs, noting that the
settlement agreement allowed “podocarpus hedge/shrub (not
podocarpus trees) in the Planter Area.” Corvino submitted an
additional brief, as well as expert declarations regarding the
characteristics and flammability of podocarpus. One expert, Carl
Mellinger, opined that the grouping of podocarpus at issue
created a privacy hedge, because the plants were close together
and their foliage near the ground was retained. Mellinger
contrasted “tree” podocarpus, which are single specimens, not
touching other trees, with the lower foliage removed.
        The Lasersons submitted the written opinion of their
expert, Ruben Green, which stated, “Trees and shrubs are
interchangeable words used to describe a plant based on its usage
in the landscape.” Green stated that podocarpus is more
commonly sold as a tree, and is “not commonly sold as a shrub in
a nursery.” He provided links to eight websites, including
nurseries, “treesusa.org,” and “conifersociety.org” in support of
his opinion. Green opined that the podocarpus plants near the
Lasersons’ home “are a fire hazard.”
        On October 3, 2020, Diliberto issued a written order
denying the Lasersons’ request for interim relief with prejudice.
He reiterated his conclusion that city regulations applied, and
noted that city fire clearance requirements required leafy foliage
to be removed from the lower third of trees, but this requirement
“does not apply to . . . privacy hedges, and ornamental shrubbery
. . . provided they are well maintained and free of all dead and
dry material.”




                                6
       Diliberto discussed the opinion of Lasersons’ expert, Green,
that podocarpus are usually sold as trees, including discussing
the websites linked in Green’s report. Diliberto noted that
Corvino’s expert and some of Green’s sources stated that
podocarpus could be grown as a privacy hedge. He also stated,
“The arbitrator’s research located a company named
PlantClearance.com,” which listed podocarpus as a “hedge plant.”
He continued, “Podocarpus Gracilior is listed on that webpage
among other types of hedge plants, as shown in the screenshots
captured from their website,” which Diliberto attached to the
order.
       Diliberto then stated, “Based on the totality of the evidence,
the arbitrator finds that the Podocarpus Gracilior in the Planter
Area is a species of tree that could be grown as a tree, or trained
into a hedge. The parties apparently recognized these distinct
options in the 2017 Settlement Agreement . . . by agreeing that”
Corvino could plant “podocarpus hedge/shrub (not podocarpus
trees) in the Planter Area.” He continued, “The arbitrator
interprets that paragraph to mean that [Corvino] must maintain
the Podocarpus Gracilior in the Planter Area as hedges, but not
as trees (with branches and foliage removed from the bottom and
a large mass of branches and leaves remaining at the top . . . ).”
Diliberto noted that Corvino had not removed the lower foliage
from the podocarpus at issue, and therefore Corvino was “using
the Podocarpus Gracilior as a privacy hedge which will
presumably remain a hedge with proper maintenance.”
       Diliberto noted that Corvino’s hedge was not as neatly kept
as the one pictured on PlantClearance.com, and asked that
additional evidence be presented at the upcoming arbitration
hearing about whether the hedge could be maintained with a




                                  7
neater appearance. Diliberto also asked for the parties to submit
evidence at the arbitration hearing about what was intended
regarding “height limitations” in the planter area in the
settlement agreement. In addition, Diliberto asked for additional
information about compliance with fire clearance regulations and
the results of a recent fire department brush inspection on the
property. He then stated, “Based on the totality of the
circumstances, [the Lasersons’] motion for interim relief is
denied, with prejudice. The parties may present further
arguments and evidence relevant to these issues at the
arbitration hearing.”
       3.     The Lasersons’ challenges to Diliberto
       On October 6, 2020, three days after Diliberto issued the
order denying the Lasersons’ motion for interim relief, the
Lasersons’ counsel sent Diliberto a letter stating, “The later-
arising issue of a so-called ‘privacy hedge’ was not raised by the
parties until after the primary documents were filed. The
arbitrator resolved the issue by using ‘Google,’ notwithstanding
his instructions to [the Lasersons] to hire an arborist. [The
Lasersons] complied; however, ‘Google’ prevailed.” The letter
stated that Diliberto’s reliance on online research after initial
briefing was filed was “indefensible,” unlawful, in excess of the
arbitrator’s powers, and violated the Lasersons’ right to a fair
hearing. The Lasersons asserted that in light of these breaches,
Diliberto should disqualify himself from the arbitration.
       Diliberto responded that he was “willing to re-open the
hearing . . . in order to allow both parties to submit
supplemental briefs and/or make oral arguments” regarding the
issue, and reminded the parties that although the order “denied
the emergency interim relief requested,” it preserved all issues to




                                 8
be addressed in the October 27 arbitration hearing. There is no
direct response to Diliberto’s communication in the record on
appeal, but in a later filing Diliberto stated that the Lasersons
rejected his offer to reopen the hearing on the motion for interim
relief.
        The Lasersons filed a motion with ADR to remove Diliberto
from the arbitration. They argued that under sections 170.1 and
1281.91, subdivision (d), an arbitrator must be removed if he or
she has personal knowledge of disputed evidentiary facts. The
Lasersons asserted that Diliberto’s “independent investigation
herein violates fundamental notions of due process” and denied
the Lasersons “a right to an impartial hearing and an award not
corrupted by bias.” They requested that the arbitration hearing,
scheduled for five days in October and November 2020, be
vacated.
        In a responding letter, Corvino argued that the Lasersons
failed to “raise a single cognizable basis on which to demand the
Arbitrator’s recusal,” and accused them of engaging in a “bad
faith attempt . . . to avoid a final adjudication.” Corvino argued
that at most, Diliberto considered inadmissible evidence, which
did not suggest any bias for or against any party.
        Diliberto issued an order on October 16, 2020 noting that
under ADR rule 12, “[u]pon objection of a party to the continued
service of a neutral arbitrator,” ADR or the arbitrator shall refer
the issue to the court for determination, “which shall be
conclusive.” Diliberto stayed the arbitration, vacated the
upcoming hearing dates, and directed the Lasersons to petition
the court for an order determining whether the matter should
proceed before Diliberto or whether a new arbitrator should be
appointed.




                                 9
       The Lasersons filed a petition for writ of mandate directly
in the Supreme Court, asserting that Diliberto relied on ADR
rule 12 to “evade his clear statutory duty” under section 1281.91,
subdivision (d).4 The Supreme Court transferred the case to this
District, which denied the petition for failure to establish
entitlement to extraordinary relief. On December 9, 2020, the
Supreme Court denied the Lasersons’ petition for review of this
court’s order.
       4.    The Lasersons’ writ petition
       On December 11, 2020, the Lasersons filed a petition for
writ of mandate in the Los Angeles Superior Court against ADR
as the respondent, and Diliberto as real party in interest.5 The
Lasersons sought Diliberto’s “immediate disqualification as
arbitrator” under section 1281.91. They asserted Diliberto relied
on his “independent fact finding” as the basis for his denial of the
Lasersons’ motion for interim relief in violation of ethics codes for
arbitrators and judges, the California Rules of Court, and section
1281.85, which addresses ethical standards for arbitrators. They
alleged Diliberto’s “violation required [him] to disqualify himself
pursuant to” sections 170.1, subdivision (a)(1) and 1281.91,
subdivision (d). The Lasersons further alleged that in response to
their objections, ADR “refused to act” on their motion, and
Diliberto refused to disqualify himself from the arbitration. The
Lasersons asked the superior court to stay the arbitration, issue


4      On our own motion, we take judicial notice of the record in
Laserson et al. v. ADR Services, Inc., B308672, which includes the
petition for writ of mandate the Lasersons filed in the Supreme
Court under case number S265394.
5      The superior court later ordered the Lasersons to name
Diliberto as respondent, and ADR as the real party in interest.



                                 10
a writ of mandate under section 1085 compelling Diliberto to
disqualify himself from the arbitration, order ADR to select a new
arbitrator, and find ADR rule 12 to be in conflict with California
law.
       Corvino successfully moved to file a complaint in
intervention. The court set a briefing schedule and a hearing
date.
       In their opening brief, the Lasersons repeated their
contentions that Diliberto’s “self-obtained facts provided him with
personal knowledge of disputed evidentiary facts” and that such
“actions required . . . Diliberto’s disqualification.” They noted
that section 1281.91, subdivision (d) states, “If any ground
specified in Section 170.1 exists, a neutral arbitrator shall
disqualify himself or herself upon the demand of any party made
before the conclusion of the arbitration proceeding.” Section
170.1, subdivision (a)(1) requires a judge to be disqualified if he
or she has “personal knowledge of disputed evidentiary facts”
such that he or she is “likely to be a material witness in the
proceeding.” The Lasersons asserted that these statutes were
also applicable under ADR rule 11(E), which allows a party to
challenge the continued service of an arbitrator “on any of the
‘judicial-type’ grounds listed in Code of Civil Procedure Section
170.1.” The Lasersons contended that Diliberto’s disqualification
should have been automatic, and Diliberto’s and ADR’s refusal to
disqualify Diliberto from the arbitration conflicted with relevant
California law, undermined public confidence in the arbitration
process, and violated the Lasersons’ due process rights.
       Diliberto filed an opposing brief stating that “the sole basis
for [the Lasersons’] disqualification claim is the Arbitrator’s
research that located a website, which provided nothing more




                                 11
than corroboration of the parties’ respective contentions.” He
asserted that his research was a valid exercise of an arbitrator’s
authority to understand and address the parties’ dispute.
Diliberto stated that he did not deem the website to be evidence,
and whether the plants constituted trees or shrubs was not a
“disputed evidentiary fact” as defined in section 170.1—the
parties, their experts, and the settlement agreement all
acknowledged that podocarpus could be deemed either a tree or a
shrub depending on its usage.
       Diliberto also asserted that the Lasersons’ due process
rights were not abridged, because they had the opportunity to
fully address all issues at the arbitration hearing. In addition,
Diliberto argued the Lasersons had an adequate remedy at law
because they could move to vacate the arbitration award after the
arbitration was complete. In his declaration, Diliberto stated
that he had denied the Lasersons’ request for interim relief, but
“I have not decided the final merits of the dispute between the
parties in the matter before me, or formed any views as to which
party is right or wrong about the 50 podocarpus plants, or the
application of the 2017 settlement agreement between the
parties.”
       ADR’s opposing brief stated that it took no position on the
merits of the Lasersons’ claim that Diliberto should disqualify
himself. ADR stated that it provides only administrative support
services, it is not involved in the contractual relationship between
parties and neutrals, and it has no authority to “order” Diliberto
to disqualify himself, as the Lasersons contended. ADR also
stated that the procedures in the action complied fully with ADR
rules, and parties to an arbitration do not have a right to
unilaterally disqualify an arbitrator.




                                12
       In his opposing brief, Corvino pointed out that the
Lasersons were challenging only an interim ruling, Diliberto had
offered to reopen the hearing but the Lasersons refused, and the
actual arbitration was scheduled to be held just weeks after the
interim ruling. Corvino asserted that the Lasersons had “used
this event to derail the arbitration” for more than eight months
so far, when in fact there was no basis for disqualification.
Corvino argued that no authority supported the Lasersons’
contention that Diliberto should have been automatically
disqualified.
       In a short reply brief, the Lasersons asserted that they
demonstrated “an uncontested violation of section 170.1.”
       The superior court denied the Lasersons’ petition in a 21-
page written ruling.6 It noted that a petition for writ of mandate
may be granted only where there is no adequate remedy in the
ordinary course of law. (§ 1286.) The court questioned whether
there was a legal basis to address an interim ruling by an
arbitrator, stating, “[N]othing in the CAA’s [California
Arbitration Act’s] statutory scheme permits a party to seek
judicial review of disqualification before the arbitration is
completed.” It noted that “judicial review of private arbitration
awards is generally limited to statutory grounds for vacating or
correcting the award.” The court stated that “disqualification
rules are not self-executing where an arbitrator refuses to
disqualify himself and judicial review of private arbitration
awards is generally limited to the statutory grounds for vacating
or correcting the award. [Citation.] Thus, a party who believes
that the arbitrator wrongly refused to disqualify himself must

6     There is no reporter’s transcript of the writ petition
hearing.



                                 13
wait until the arbitration ends and seek to vacate or correct the
unfavorable arbitration award under section 1285.” The court
also stated, “There is no reason to believe that section 170.1
issues may be judicially reviewed before an arbitration ends.
Because there was no statutory basis for the remedy the
Lasersons sought and there was an adequate remedy at law, the
court held that “[t]he petition must be denied on this ground.”
       The court then considered the merits of the Lasersons’
arguments arguendo, and stated that “[t]he Arbitrator’s review of
the PlantClearance.com website did not violate section 170.1,
Standard 5[7], or arbitral fairness.” The court noted that in an
arbitration, “rules of evidence and rules of judicial procedure
need not be observed.” (§ 1282.2, subd. (d).) In addition, the
Lasersons “received more than sufficiently fair procedure,”
through their briefing, their submission of expert opinions, and
the ability to present further evidence at the arbitration hearing.
The court further noted that section 1282.2, subdivision (g)
states, “If a neutral arbitrator intends to base an award upon
information not obtained at the hearing, he shall disclose the
information to all parties to the arbitration and give the parties
an opportunity to meet it.” The court observed, “There would be
no reason for this provision if the arbitrator could not
independently investigate the facts of a dispute.” Moreover,
California Rules of Court, Ethics Standards for Neutral


7     California Rules of Court, Ethics Standards for Neutral
Arbitrators in Contractual Arbitration, Standard 5 states, “An
arbitrator must act in a manner that upholds the integrity and
fairness of the arbitration process. He or she must maintain
impartiality toward all participants in the arbitration at all
times.”



                                14
Arbitrators in Contractual Arbitration, Standard 14(c) states,
“An arbitrator may obtain the advice of a disinterested expert on
the subject matter of the arbitration if the arbitrator notifies the
parties of the person consulted and the substance of the advice
and affords the parties a reasonable opportunity to respond.”
The court concluded, “There is simply no statutory, ethical,
contractual, or fairness prohibition against an arbitrator
conducting his own research regarding an issue that he is being
asked to determine, provided the parties are given an opportunity
to respond. [The Lasersons] received that opportunity from the
Arbitrator.”
       The court further stated that Diliberto did not obtain
personal knowledge of a disputed evidentiary fact. The
“classification of a Podocarpus depends on its use as a hedge,
tree, or shrub, a fact which is not disputed by the parties as
reflected in their distinctions in the Settlement Agreement. Nor
is the Arbitrator likely to be a material witness.” The court also
noted that the PlantClearance.com information was consistent
with the information submitted by the Lasersons’ expert. The
court therefore denied the petition and ordered Corvino to
prepare a judgment.
       In a footnote, the court held that ADR had no obligation
regarding disqualification. The court noted that ADR was not a
party to the settlement agreement, and “has no ability to order
the Arbitrator to recuse himself.”
       Judgment was entered on September 30, 2021. The
Lasersons timely appealed.
                            DISCUSSION
       The Lasersons contend the superior court erred by denying
their writ petition. We find no error.




                                15
A.     Forfeited arguments
       We begin by defining the scope of the appeal. Much of the
Lasersons’ briefing on appeal focuses on arguments not asserted
in the trial court. The Lasersons argue Diliberto and the
superior court erred in that they “neither addressed nor ruled on
[the Lasersons’] primary and sole issue – the life-threatening
condition the ‘podocarpus’ vegetation posed” to the Lasersons’
home and the public in general. Their opening and reply briefs
focus primarily on the contention that Diliberto and the court
failed to address this “primary” basis of the Lasersons’ motion.
The Lasersons rely on Government Code section 51175, which
asserts the general legislative position that wildfires pose a
serious threat to health and safety, and Civil Code section 3513,
which states in part that “a law established for a public reason
cannot be contravened by a private agreement.” The Lasersons
also cite heavily to Los Angeles County Code sections (sometimes
incorrectly cited as municipal codes), but they do not address the
jurisdictional question of which codes apply. They argue that
Diliberto’s “failure to decide [the Lasersons’] primary issue –
extreme danger of podocarpus to [the Lasersons] and the
community is inexplicable.”
       Corvino and Diliberto correctly point out that the
Lasersons did not make this contention below. In reply, the
Lasersons assert they did not waive the “public right” of the
“protection of the citizenry in ‘very high fire severity areas.’”
They also argue that “[t]he general rule against so called ‘new
issues’ is not applicable to Appellate courts where the issues were
not available to be raised in the lower court,” but they do not
explain how they were prevented from making this contention in
the superior court. The Lasersons also contend that we have




                                16
discretion to consider the issue for the first time on appeal
because it is a matter of public interest.
      “The failure to raise an issue in the trial court in a writ
proceeding waives the issue on appeal.” (Fox v. State Personnel
Bd. (1996) 49 Cal.App.4th 1034, 1039.) Below, the Lasersons did
not assert that Diliberto erred by failing to decide certain issues
in the motion, nor did they ask the court to decide those issues.
Thus, to the extent the Lasersons’ appellate arguments rely on
such contentions, these arguments have been forfeited and we do
not consider them. We are also unpersuaded by the Lasersons’
attempts to cast this neighbor dispute as a matter of public
interest, and to sidestep the arbitration agreement by asking the
court to decide disputed issues between the parties.
      Moreover, the Lasersons’ argument is not supported by the
record. Diliberto did decide the issue when he determined the
Lasersons were not entitled to the interim relief they requested.
Diliberto articulated that he was denying the Lasersons’ motion
in part because city and state fire clearance requirements do not
require the removal of privacy hedges or ornamental shrubbery if
the plants are well maintained and free of dry material. Finding
that the podocarpus were planted and maintained as a privacy
hedge, Diliberto denied the Lasersons’ motion. This case
therefore is unlike Morgan Phillips, Inc. v. JAMS/Endispute,
L.L.C. (2006) 140 Cal.App.4th 795, cited by the Lasersons, in
which this court held that arbitral immunity does not apply
where the arbitrator, after holding the arbitration hearing,
withdrew from the arbitration and failed to issue an arbitration
award.
      Here, Diliberto ruled on the motion, and the Lasersons’
new argument on appeal boils down to a disagreement with




                                17
Diliberto’s decision. They contend their cited authorities and
expert opinions should have been given greater weight, or that
Diliberto should have interpreted certain regulations differently.
Disagreement with a result, however, is not a showing of error.
       In addition, ADR correctly points out that the Lasersons
have not attempted to challenge the superior court’s basis for
finding in ADR’s favor: that ADR was not a party to the
settlement agreement and was not obligated to compel Diliberto
to recuse himself. Any contention that the superior court’s ruling
was incorrect on this basis also has been forfeited. We therefore
turn to the Lasersons’ remaining arguments.
B.     Standard of review
       Where a petitioner challenges the respondent’s alleged
failure to comply with the law, “review is limited to that of
traditional writ of mandate.” (Unnamed Physician v. Board of
Trustees of Saint Agnes Medical Center (2001) 93 Cal.App.4th
607, 618 (Unnamed Physician).) A traditional writ of mandate
will issue to “compel the performance of an act which the law
specially enjoins, as a duty resulting from an office, trust, or
station” (§ 1085), if “there is not a plain, speedy, and adequate
remedy, in the ordinary course of law” (§ 1086). “There are two
requirements essential to issuance of a writ of mandate under
Code of Civil Procedure section 1085: (1) the respondent has a
clear, present, and usually ministerial duty to act; and (2) the
petitioner has a clear, present, and beneficial right to
performance of that duty.” (Unnamed Physician, supra, 93
Cal.App.4th at p. 618; accord, California Advocates for Nursing
Home Reform v. Smith (2019) 38 Cal.App.5th 838, 905.)
“Mandate will not issue if the duty is . . . mixed with




                               18
discretionary power.’” (Coast Community College Dist. v. Com. on
State Mandates (2022) 13 Cal.5th 800, 815.)
       “Whether there is a ‘plain, speedy and adequate remedy, in
the ordinary course of law’ within the meaning of the statute
usually is regarded as a question of fact that requires an
evaluation of the circumstances of each particular case.” (Villery
v. Department of Corrections & Rehabilitation (2016) 246
Cal.App.4th 407, 414.) Whether a particular remedy is “plain,
speedy, and adequate” is typically a question of fact left to the
sound discretion of the trial court, and whether a potential
alternate remedy is available “in the ordinary course of law” is a
legal issue subject to independent review on appeal. (Id. at p.
415.)
C.     The Lasersons have a plain, speedy, and adequate
       remedy at law
       The existence of a remedy at law is clear. The California
Arbitration Act, § 1280, et. seq., addresses both the grounds for
disqualification of an arbitrator and the remedy if the arbitrator
improperly fails to disqualify himself or herself. Section 1281.91,
subdivision (d) states in part, “If any ground specified in Section
170.1 exists, a neutral arbitrator shall disqualify himself or
herself upon the demand of any party made before the conclusion
of the arbitration proceeding.” If the arbitrator “was subject to
disqualification upon grounds specified in Section 1281.91 but
failed upon receipt of timely demand to disqualify himself or
herself as required by that provision,” the superior court must
vacate the arbitration award. (Section 1286.2, subd. (a)(6); see
also Haworth v. Superior Court (2010) 50 Cal.4th 372, 381
(Haworth).)




                                19
       The Lasersons assert the trial court erred in finding that a
motion to vacate the arbitration award constitutes a “speedy”
remedy. They argue the court’s ruling was improperly “based
upon a non-existent rule of ‘deferral’ until arbitration
terminates,” because “there is no rule of law requiring the
citizenry to wait until the arbitration ends” before seeking an
arbitrator’s disqualification. They contend that by requiring the
parties to wait to address the issue in a motion to vacate the
eventual arbitration award, the court ignored section 1281.91,
subdivision (d), which states that an arbitrator “shall disqualify
himself or herself upon the demand of any party. . . .” (Emphasis
added.) The Lasersons assert they are entitled to a “present
time” remedy rather than a future remedy.
       However, “‘[a] remedy is not inadequate merely because
more time would be consumed by pursuing it through the
ordinary course of law.’” (Baeza v. Superior Court (2011) 201
Cal.App.4th 1214, 1221.) Moreover, the parties cite no cases (and
we have found none) suggesting that a party to an arbitration is
entitled to court review of an arbitrator’s interlocutory decision
regarding disqualification. To the contrary, cases discussing a
somewhat analogous circumstance—arbitrators who fail to make
required disclosures—demonstrate that the appropriate remedy
is to vacate the arbitration award. (See, e.g., Haworth, supra, 50
Cal.4th at p. 383 [“In the event Ossakow establishes that Judge
Gordon failed to make a required disclosure, she is entitled to
vacation of the arbitration award”]; Grabowski v. Kaiser
Foundation Health Plan, Inc. (2021) 64 Cal.App.5th 67, 80 [“The
arbitrator did not make the required disclosure. [Section 1286.2,
subdivision (a)(6)(A)] therefore requires that the arbitration
award be vacated, without any further showing”]; Roussos v.




                                20
Roussos (2021) 60 Cal.App.5th 962, 974 [“despite Ted’s notice of
disqualification, the arbitrator refused to disqualify himself. The
trial court was therefore required to vacate the award under
section 1286.2, subdivision (a)(6)(B)”]; Honeycutt v. JPMorgan
Chase Bank, N.A. (2018) 25 Cal.App.5th 909, 930 [“under section
1286.2, the arbitrator’s failure to disclose the four arbitrations
with counsel for Chase was a failure ‘to disclose within the time
required for disclosure a ground for disqualification of which the
arbitrator was then aware,’ which requires vacatur of the
award”]; Azteca Construction, Inc. v. ADR Consulting, Inc. (2004)
121 Cal.App.4th 1156, 1169 [“Since . . . Taylor’s pre-arbitration
disqualification was mandatory, the award to ADR Consulting
must be vacated”].)8
       Moreover, judicial review of arbitration proceedings is
circumscribed. “Limited judicial review is a well-understood
feature of private arbitration, inherent in the nature of the
arbitral forum as an informal, expeditious, and efficient
alternative means of dispute resolution.” (Vandenberg v.
Superior Court (1999) 21 Cal.4th 815, 831; see also Moncharsh v.
Heily & Blase (1992) 3 Cal.4th 1, 10 [“judicial intervention in the
arbitration process [should] be minimized”].) For example, “[t]he
issuance of an ‘award’ is what passes the torch of jurisdiction
from the arbitrator to the trial court. [¶] By negative implication,
a ruling that is not an ‘award’ is [not] subject to confirmation,
correction or vacation by a trial court.” (Lonky v. Patel (2020) 51
Cal.App.5th 831, 843-844.) And courts generally may only


8     In Advantage Medical Services, LLC v. Hoffman (2008) 160
Cal.App.4th 806, the court vacated an interim arbitration award,
but the Court of Appeal did not discuss the lack of finality of the
award.



                                21
consider petitions to confirm or vacate final arbitration awards
because “[w]ithout [a finality] requirement, a wide variety of
orders vacating (or dismissing petitions to vacate) interim
arbitration awards would be appealable, which would interfere
with the ‘“efficient, streamlined procedure[ ]”’ that is supposed to
be arbitration’s ‘fundamental attribute.’” (Judge v. Nijjar Realty,
Inc. (2014) 232 Cal.App.4th 619, 634; see also Kaiser Foundation
Health Plan, Inc. v. Superior Court (2017) 13 Cal.App.5th 1125,
1150 [“because the partial final award is not an award, the trial
court lacked jurisdiction to confirm it”]; Maplebear, Inc. v. Busick
(2018) 26 Cal.App.5th 394, 407 [“parties to an arbitration
agreement cannot confer jurisdiction on courts to review [an]
arbitrator’s rulings by agreeing to proceed under a private
organization’s rules that purport to allow immediate review of
some interim awards”].) The Lasersons cite no authority to the
contrary.
       In sum, the superior court did not err in finding that the
Lasersons had an adequate, speedy remedy at law, and the
Lasersons have not demonstrated entitlement to any other
remedy. “A writ of mandate must not be issued where the
petitioner's rights are otherwise adequately protected.” (Agosto v.
Board of Trustees of Grossmont-Cuyamaca Community College
Dist. (2010) 189 Cal.App.4th 330, 336.) Here, the Lasersons’
rights are adequately protected by the procedures in section
1286.2, subdivision (a)(6), requiring the court to vacate the
arbitration award if it finds Diliberto violated section 1281.91,
subdivision (d).




                                 22
D.     The Lasersons have not demonstrated a right to
       relief
       Even if we were to consider the merits of the Lasersons’
contentions arguendo, they have not demonstrated a basis for
writ relief. Diliberto’s alleged misconduct—citing independent
research in support of an interim ruling—does not require
disqualification.
       The Lasersons assert that Diliberto must be disqualified
under sections 1281.91, subdivision (d) and 170.1, subdivision
(a)(1). Section 1281.91, subdivision (d) provides that an
arbitrator should be disqualified when “any ground specified in
Section 170.1 exists.” Section 170.1, subdivision (a)(1)(A) states
that a judge “shall be disqualified” if he or she “has personal
knowledge of disputed evidentiary facts concerning the
proceeding.” Section 170.1, subdivision (a)(1)(B) describes
“personal knowledge” as a circumstance in which the judge is
“likely to be a material witness in the proceeding.”
“‘[D]isqualification based on a disclosure is an absolute right only
when the disclosure is legally required.’” (Roussos v. Roussos,
supra, 60 Cal.App.5th at p. 971.)
       Diliberto’s actions did not meet these definitions. He stated
in his ruling on the Lasersons’ motion that a website called
PlantClearance.com included podocarpus as a “hedge plant,” and
showed photos of podocarpus maintained neatly as hedges. The
basis for Diliberto being disqualified, according to the writ
petition, was this “use of evidence outside the [arbitration]
proceedings.”
       First, that podocarpus could be used as a tree or a
shrub/hedge plant was not a “disputed evidentiary fact.” The
parties’ 2017 settlement agreement referenced podocarpus as




                                23
either trees or a “shrub/hedge.” The Lasersons’ expert, Ruben
Green, stated in his written report that “[t]rees and shrubs are
interchangeable words used to describe a plant based on its usage
in the landscape.” Corvino’s expert, Carl Mellinger, opined that
the grouping of podocarpus at issue created a privacy hedge, and
the plants were not maintained as trees. Thus, the fact that
podocarpus could be characterized as either a tree or a
shrub/hedge was not “a disputed evidentiary fact” under section
170.1, subdivision (a)(1)(A).
       Second, Diliberto was not “likely to be a material witness in
the proceeding” under section 170.1, subdivision (a)(1)(B).
Discussing this standard in People v. Williams (1997) 16 Cal.4th
635, 653, the Supreme Court stated, “A material witness is one
‘who can give testimony . . . no one else, or at least very few, can
give.’ [Citation.] Testimony is material only if it is ‘important,’
‘more or less necessary,’ ‘going to the merits’ [citation], or if it has
some likelihood of affecting the outcome of the case.” Here,
Diliberto was not likely to be a material witness; the information
he found online largely echoed what the parties and their experts
had already agreed upon.
       Third, an arbitrator’s reliance on evidence outside the
record of arbitration is not strictly prohibited. To the contrary,
the CAA states, “If a neutral arbitrator intends to base an award
upon information not obtained at the hearing, he shall disclose
the information to all parties to the arbitration and give the
parties an opportunity to meet it.” (§ 1282.2, subd. (g).) In
addition, in an arbitration the “rules of evidence and rules of
judicial procedure need not be observed.” (§ 1282.2, subd. (d).) As
our Supreme Court has recognized, “[A]n arbitrator has the
power to decide the submitted matter on any legal or factual




                                  24
basis, whether or not any party has relied upon that particular
basis.” (Moshonov v. Walsh (2000) 22 Cal.4th 771, 777.) And as
the superior court observed, California Rules of Court, Ethics
Standards for Neutral Arbitrators in Contractual Arbitration,
Standard 14(c) states, “An arbitrator may obtain the advice of a
disinterested expert on the subject matter of the arbitration if the
arbitrator notifies the parties of the person consulted and the
substance of the advice and affords the parties a reasonable
opportunity to respond.”
       Here, Diliberto informed the parties in his written order
that he found information on PlantClearance.com, and asked that
additional evidence be presented at the upcoming hearing. When
the Lasersons objected to Diliberto’s citation to
PlantClearance.com, Diliberto offered to reopen the hearing to
allow the parties to present additional evidence. The Lasersons
declined. Before an award may be vacated on the basis that the
arbitrator considered outside evidence, “it must be shown the
rights of the complaining party were substantially prejudiced.”
(Canadian Indem. Co. v. Ohm (1969) 271 Cal.App.2d 703, 708;
see also § 1286.2, subds. (a)(3) and (a)(5).) The Lasersons do not
identify any prejudice, aside from speculation that the “citizenry”
might suffer a lack of confidence in arbitration. They do not
explain how public opinion about arbitration could be affected by
this private neighbor dispute. Thus, Diliberto’s citation to a
source of information not submitted by the parties, along with his
invitation to the parties to address it and the lack of any
prejudice to the Lasersons, was not a basis for disqualification.
       The Lasersons also cite multiple ethics rules and cases for
the general proposition that arbitrators have a duty to proceed
with fairness and integrity. (See, e.g., Graham v. Scissor-Tail,




                                25
Inc. (1981) 28 Cal.3d 807, 825 (discussing a contract of adhesion,
and stating that although “parties shall have considerable leeway
in structuring the dispute settlement arrangements by which
they are bound; . . . [the court] must insist . . . that certain
‘minimum levels of integrity’ be achieved if the arrangement in
question is to pass judicial muster”]; Roussos v. Roussos, supra,
60 Cal.App.5th at p. 975 [citing Graham regarding minimum
levels of integrity in arbitration]; California Rules of Court,
Ethics Standards for Neutral Arbitrators in Contractual
Arbitration, Standard 5 [“An arbitrator must act in a manner
that upholds the integrity and fairness of the arbitration process.
He or she must maintain impartiality toward all participants in
the arbitration at all times.”].) None of these general standards
supports the argument that Diliberto should be disqualified from
the arbitration under these circumstances.
       The Lasersons have not established that Diliberto was
required to disqualify himself as a matter of law. Thus, they did
not make the required showing for a writ of mandate under
section 1085 that Diliberto or ADR had a clear and present duty
to act or that the Lasersons had a clear, present, and beneficial
right to performance of that duty. (Unnamed Physician, supra,
93 Cal.App.4th at p. 618.) In sum, the Lasersons have not
demonstrated they were entitled to a writ of mandate under
section 1085.9




9     The Lasersons assert they are entitled to attorney fees
under section 1021.5 because they are enforcing an important
right affecting the public interest. Because we affirm the
superior court’s order, we do not reach this contention.



                                26
                          DISPOSITION
       The order is affirmed. Respondents are entitled to their
costs on appeal.
  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS



                          COLLINS, J.

We concur:


MANELLA, P. J.


CURREY, J.




                               27